United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3009
                                  ___________

Umar M. Abdullah, also known as           *
Otha Townsend,                            *
                                          *
                    Appellant,            *
                                          *
       v.                                 *
                                          *
Sheryl Ramstad Hvass,                     *
Commissioner of Corrections; Eric         * Appeal from the United States
Skon, Assistant Commissioner of           * District Court for the District
Corrections; David Crist, Warden          * of Minnesota.
of Stillwater Correctional Facility;      *
Regina Stepney, Head Casemanager          *       [UNPUBLISHED]
for Stillwater Facility; Wayne King,      *
Medical Technical; HAEF,                  *
Lieutenant Officer for Stillwater         *
Facility; John Doe, (9) (unknown)         *
Correctional Officers,                    *
                                          *
                    Appellees.            *
                                     ___________

                            Submitted: May 3, 2002

                                 Filed: May 6, 2002
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.
      Umar M. Abdullah appeals the district court's dismissal under 28 U.S.C.
§ 1915A(b)(1) of Abdullah's 42 U.S.C. § 1983 claim. Having carefully reviewed the
record and the parties' briefs, we affirm the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-